Citation Nr: 1018264	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  08-37 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond March 11, 2008.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to 
February 1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2008 determination issued by the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  


FINDINGS OF FACT

1.  The Veteran's DD 214 indicates that he served on active 
duty from February 1994 to February 1998; thus his basic 
delimiting period for receiving Chapter 30 educational 
benefits would have expired February 22, 2008, ten years from 
the date of the Veteran's separation from active service.  
The RO assigned a delimiting date of March 11, 2008, based on 
Department of Defense computer information that reportedly 
showed active service until March 10, 1998.  

2.  The Veteran was not prevented from initiating or 
completing a chosen program of education within the otherwise 
applicable eligibility period because of physical or mental 
disabilities.


CONCLUSION OF LAW

The criteria for an extension of the assigned March 11, 2008 
delimiting date for Chapter 30, Title 38, United States Code, 
educational assistance benefits are not met.  38 U.S.C.A. § 
3031 (West 2002 & Supp. 2009); 38 C.F.R. §§ 21.7050, 21.7051 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The Board 
notes that the VCAA is not applicable to cases where the law 
is determinative of the issue on appeal.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002). See also Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).  Accordingly, the Board finds that the 
provisions of the VCAA are not applicable to the present 
issue.  Notwithstanding the fact that the VCAA is not 
controlling in this matter, the Board has reviewed the case 
for purposes of ascertaining that the appellant has had a 
fair opportunity to present arguments and evidence in support 
of his claim.  In a January 2008 letter, VA informed the 
Veteran of the evidence necessary to substantiate his claim.  
VA has provided the Veteran with an opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The Veteran and has not made the 
Board aware of any additional evidence that needs to be 
obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Thus, the Board concludes that the 
requirements for the fair development of the appeal have been 
met in this case.

The Veteran's DD Form 214 shows that he was separated from 
active duty on February 21, 1998.  VA law and regulations 
provide a 10-year period of eligibility during which an 
individual may be entitled to educational assistance 
benefits; that period begins on the date of the Veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050.  Thus, the Veteran's 10-year period of 
eligibility would have ended as of February 21, 2008, 10 
years after he was discharged from service.  38 U.S.C.A. § 
3031(d).  However, the RO assigned a delimiting date of March 
11, 2008, based on Department of Defense computer information 
that reportedly showed active service until March 10, 1998.  
See VA Chapter 30 Education Award computer print-out dated 
September 12, 2005; January 28, 2008 RO letter to the 
Veteran; November 20, 2008 statement of the case.  In any 
event, the Veteran's delimiting date for use of Chapter 30 
benefits has expired.  

VA law and regulations provide that an extended period of 
eligibility may be granted when it is determined that the 
Veteran was prevented from initiating or completing the 
chosen program of education within the otherwise applicable 
eligibility period because of a physical or mental disability 
that did not result from the veteran's willful misconduct.  
It must be clearly established by medical evidence that such 
a program of education was medically infeasible.  38 C.F.R. § 
21.7051(a) (2).

In this case, the Veteran does not assert that he was 
prevented from initiating or completing the chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability.  Rather, it is 
the Veteran's contention that he was unable to complete his 
chosen program prior to the delimitating date due to being 
put on a wait list for his required courses.  The Veteran 
noted that he was put on the wait list in 2007, prior to his 
delimitating date.  The law, however, does not provide for an 
extension of educational assistance benefits for this type of 
delay.  Thus, the criteria for an extension of the Chapter 30 
delimiting period are not met.  See 38 C.F.R. § 21.7051(a) 
(2). 

The Veteran has not established or even suggested that he had 
a physical or mental disability that precluded a program of 
education during his basic Chapter 30 delimiting period.  As 
a result, the clearly established criteria for an extension 
of the Chapter 30 delimiting period past March 11, 2008 have 
not been met, and the Veteran's claim must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran contends that without an extension, he would 
experience a financial hardship.  He requested that VA make 
an exception in granting an extension.  The Board is 
sympathetic to the Veteran's situation, however, it is bound 
by law, and this decision is dictated by the relevant 
statutes and regulations.  Aside from the exception already 
discussed under 38 C.F.R. § 21.7051(a) (2), which allows for 
an extended period of eligibility based on physical or mental 
disability, there is no legally recognizable exception for 
assistance beyond the 10 year period of eligibility as 
applicable to this case.  See, e.g. 38 C.F.R. § 21.7050.  The 
Board does not have the authority to grant equitable relief.  
Darrow v. Derwinski, 2 Vet. App. 303 (1992).  The Veteran's 
claim is therefore denied as a matter of law.




ORDER

Entitlement educational assistance benefits under Chapter 30, 
Title 38, United States Code, beyond March 11, 2008 is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


